734 N.W.2d 212 (2007)
In re Rayona BELL, Minor.
Darlene King, Petitioner-Appellant,
v.
Department of Human Services, Respondent-Appellee.
In re Dejohnae Bell, Minor.
Darlene King, Petitioner-Appellant,
v.
Department of Human Services, Respondent-Appellee.
In re Ramon Bell, Minor.
Darlene King, Petitioner-Appellant,
v.
Department of Human Services, Respondent-Appellee.
Docket Nos. 133768-133770. COA Nos. 271845-271847.
Supreme Court of Michigan.
July 18, 2007.
On order of the Court, the application for leave to appeal the March 15, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would remand this case to the trial court for consideration of the jurisdictional implications of the Indian Child Welfare Act.